       Case 1:19-cv-05592-AT-RWL Document 19 Filed 09/18/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
Diana Wynter,                                                     DOC #: _________________
                                                                  DATE FILED: 9/18/2020
                      Plaintiff,

              -against-                                            19 Civ. 5592 (AT) (RWL)

Nancy A. Berryhill, Acting Commissioner of Social                          ORDER
Security,

                Defendant.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 18, of the Honorable Robert W. Lehrburger, the Court reviewed the R&R for clear error, and
found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Defendant’s
motion for judgment on the pleadings is DENIED, and this matter is REMANDED to the
administrative law judge (the “ALJ”) pursuant to sentence four of 42 U.S.C. § 405(g). On
remand, the ALJ should further develop the record to ascertain the identity of the physician who
completed the currently unattributed medical source opinion from Montefiore Medical Center.
Further, notwithstanding the absence of error with respect to the other arguments raised by
Plaintiff, the ALJ should reconsider all aspects of her determination in light of any new
information received.

        The Clerk of Court is directed to terminate the motions at ECF Nos. 11 and 15, and close
the case.

       SO ORDERED.

Dated: September 18, 2020
       New York, New York
